                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN

TIMOTHY L. HOELLER,

                   Plaintiff,

       vs.                                                 Case No. 19-CV-0850

CARROLL UNIVERSITY,

                   Defendant.


                    BRIEF OF DEFENDANT CARROLL UNIVERSITY
                      IN SUPPORT OF ITS MOTION TO DISMISS
                                THE COMPLAINT


                                       INTRODUCTION

       Defendant, Carroll University (“Carroll” or “Defendant”), respectfully submits this Brief

in Support of its Motion to Dismiss the Complaint of Plaintiff Timothy L. Hoeller (“Plaintiff”)

pursuant to Fed. R. Civ. P. 12(b)(6) and Fed. R. Civ. P. 12(b)(1).

       First, Plaintiff’s claims under the Americans with Disabilities Act, as amended, 42 U.S.C.

§ 12112 et seq. (“ADA”) must be dismissed under Rule 12(b)(6) because they are untimely.

Plaintiff filed his Complaint 96 days following the receipt of his right to sue letter without any

good faith explanation for his failure to file within the 90-day limitations period. Moreover,

Plaintiffs underlying Equal Employment Opportunity Commission (“EEOC”) charge was not

timely filed. Plaintiff filed his EEOC charge 392 days after the alleged adverse action—which is

far outside the 300-day limitations period.

       Second, Plaintiff failed to exhaust his administrative remedies with respect to his failure

to accommodate claim as it was not plead to or considered by the EEOC, and therefore, must be

dismissed under Rule 12(b)(6).




          Case 2:19-cv-00850-JPS Filed 07/26/19 Page 1 of 13 Document 8
         Finally, to the extent the Complaint contains claims that are unrelated to Plaintiff’s

employment discrimination and retaliation claims, this Court does not have jurisdiction over

them, because they relate to state court civil and criminal actions involving Plaintiff. Therefore,

these claims cannot survive dismissal under Rule 12(b)(1).

         In sum, Plaintiff’s Complaint should be dismissed in its entirety.

                                  STATEMENT OF ALLEGED FACTS

         The following Statement of Alleged Facts is drawn from the allegations in Plaintiff’s

Complaint, which are taken as true for purposes of this Motion only.1

         On April 25, 2017, Defendant terminated Plaintiff. (Dkt. #1-1, pg. 1.) In January of

2018, Plaintiff was denied re-employment with Defendant. (Dkt. #1, pg. 4.) Over a year later,

on February 25, 2019, Plaintiff filed a Charge of Discrimination (“Charge”) against Defendant

with the EEOC alleging disability discrimination and retaliation under the Americans with

Disabilities Act. (Dkt. #1, pg. 5; Dkt. #1-2, pg. 45.)2

         Subsequently, on March 1, 2019, the EEOC dismissed Plaintiff’s EEOC Charge for

failure to timely file and issued a notice of right to sue letter. (Dkt. #1-2, pg. 41.)3 On March 3,

2019, Plaintiff received the EEOC’s notice of right to sue letter. (Dkt. #1, pg. 5.) In the notice,

the EEOC warned Plaintiff of the time limit for filings his lawsuit by stating as follows: “Your




1
  Unless otherwise stated, the Statement of Alleged Facts is drawn from the allegations contained in the Complaint
(Dkt. #1) and Complaint – Summary (Dkt. #1-1), which are taken as true for purposes of this Motion only. In
deciding whether to grant Defendant’s Motion, the Court may consider not only the facts alleged in the Complaint,
but also the documents attached as exhibits to the Complaint or incorporated by reference therein. See, e.g., Wright
v. Associated Ins. Cos. Inc., 29 F.2d 1244, 1248 (7th Cir. 1994) (explaining that “documents attached to a motion to
dismiss are considered part of the pleadings if they are referred to in the plaintiff’s complaint and are central to his
claim,” and “[s]uch documents may be considered by a district court in ruling on the motion to dismiss”).
2
  Dkt. #1-2, pg. 45 references Plaintiff’s EEOC Charge, which the Court may consider in ruling on this Motion.
Plaintiff’s pleadings refer to the EEOC Charge (Dkt. #1, pg. 5) and Plaintiff attached it to his Complaint.
3
  Dkt. #1-2, pg. 41 references Plaintiff’s EEOC notice of right to sue letter, which the Court may consider in ruling
on this Motion. Plaintiff’s pleadings refer to the right to sue letter (Dkt. #1, pg. 5; Dkt. #1-1, pg. 2) and Plaintiff
attached it to his Complaint.


                                         -2-
            Case 2:19-cv-00850-JPS Filed 07/26/19 Page 2 of 13 Document 8
lawsuit must be filed WITHIN 90 DAYS of receipt of this notice; or your right to sue based on

this charge will be lost.” (Dkt. #1-2, pg. 41) (emphasis already in original).

       Despite this warning, Plaintiff did not initiate this lawsuit until June 7, 2019, which was

96 days after the EEOC issued his right to sue letter. (Dkt. #1.)

       In his Complaint, Plaintiff lodges claims for disability discrimination, failure to

accommodate, and retaliation under the ADA. (Dkt. #1, pg. 4.) Defendant now moves to dismiss

Plaintiff’s Complaint on the grounds that his claims are time-barred and fail to state any claim

upon which relief can be granted.

                                    STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) requires a Court to dismiss a cause of action

that fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). The Federal

Rules require that the “statement” constitute a “showing,” rather than a blanket assertion of

entitlement to relief. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 n.3 (2007). In addition to providing the defendant(s) fair notice of

what the claim is and the grounds upon which it rests, “[f]actual allegations must be enough to

raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555 (citing 5 C. Wright

& A. Miller, Federal Practice and Procedure § 1216, at 235-36 (3d ed. 2004) (“the pleading

must contain something more . . . than . . . a statement of facts that merely creates a suspicion

[of] a legally cognizable right of action”)). Thus, to survive a motion to dismiss, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

(citation omitted).




                                       -3-
          Case 2:19-cv-00850-JPS Filed 07/26/19 Page 3 of 13 Document 8
       In considering a Rule 12 motion, a court takes all the facts alleged in the complaint as

true and draws all reasonable inferences in the plaintiff’s favor. Thomason v. Nachtrieb, 888

F.2d 1202, 1204 (7th Cir. 1989). However, “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678

(internal citations omitted). Moreover, a court is “not obligated to ignore any facts set forth in

the complaint that undermine the plaintiff’s claim[s].” N. Ind. Gun & Outdoor Shows, 163 F.3d

449, 452 (7th Cir. 1998) (citing R.J.R. Serv., Inc. v. Aetna Cas. & Sur. Co., 895 F.2d 279, 281

(7th Cir. 1989).

                                         ARGUMENT

I.     Plaintiff’s ADA Claims Should Be Dismissed As Time-Barred Because They Were
       Filed 96 Days After The Plaintiff Received His Notice Of Right To Sue.

       Plaintiff’s Complaint must be dismissed because it does not meet the statutory

prerequisite to file suit. Before proceeding to court under the ADA, an individual must exhaust

his administrative remedies by first, filing a timely charge of discrimination with the EEOC.

Carlson v. Christian Bros. Servs., 840 F.3d 466, 468 (7th Cir. 2016); Smith v. Enter. Rent-A-Car

Co. of Wis. LLC, 2019 U.S. Dist. LEXIS 84965, *4 (E.D. Wis. May 21, 2019). Second, the

individual must file suit within 90-days of receiving a right to sue letter from the EEOC. See,

e.g., Lloyd v. Swifty Transp., Inc., 552 F.3d 594, 600 (7th Cir. 2009) (citing Houston v. Sidely &

Austin, 185 F.3d 837, 838-39 (7th Cir. 1999)); Echols v. Pferd Advance Brush, Inc., 2016 U.S.

Dist. LEXIS 8292, *1-2 (E.D. Wis. Jan. 22, 2017). In this case, Plaintiff has not met either of

these requirements.

       A.      Plaintiff Did Not Timely File His EEOC Charge

       To state a timely claim for relief an individual must first file an EEOC charge within 300

days of the alleged adverse employment action. 42 U.S.C. § 12117(a); See Lewis v. City of Chi.,



                                         -4-
            Case 2:19-cv-00850-JPS Filed 07/26/19 Page 4 of 13 Document 8
560 U.S. 205, 210 (2010) (Title VII); Carlson v. Christian Bros. Servs., 840 F.3d 466, 468 (7th

Cir. 2016) (ADA); Conley v. Vill. of Bedford Park, 215 F.3d 703, 710 (7th Cir. 2000) (ADA);

Echols, 2016 U.S. Dist. LEXIS 8292, *1-2. Any allegations that fall outside of the 300-day

period are time-barred and not actionable.                When an individual alleges multiple acts of

employment discrimination, the statute of limitations begins to run for each discrete act at the

time the act occurs. See AMTRAK v. Morgan, 536 U.S. 101, 110 (2002) (explaining that discrete

discriminatory act occurs on the day it happens and holding a plaintiff “must file a charge within

. . . 300 days of the date of the act or lose the ability to recover for it”).

        Plaintiff filed his charge of discrimination on February 25, 2019. (Dkt. #1-2, pg. 45.)

Therefore, to be actionable, any alleged adverse action had to occur on or after May 1, 2018.

Construing the statements in Plaintiff’s Complaint as true, he states that, to the best of his

recollection, alleged discriminatory acts occurred on April 25, 2017, January 22, 2018, January

29, 201[8],4 and February 2, 2018. (Dkt. #1, pg. 4.) Therefore, the last date of discrimination

that Plaintiff alleges is 392 days before he filed his EEOC Charge—92 days too late.

        Although Plaintiff states he wrote a letter to the EEOC that constituted a complaint, the

EEOC – the body best positioned to make a determination on its communications with Plaintiff

and the contents of those communications – concluded that Plaintiff failed to timely file his

discrimination complaint and dismissed his Charge. (Dkt. #1, pg. 41.) As such, Plaintiff failed

to meet the first statutory prerequisite to file suit and his ADA claims should be dismissed.




4
  In his complaint, Plaintiff states “January 29, 2019” however, it is Defendant’s understanding that this is a typo
since in paragraph E of his Complaint he affirms that he was not re-hired to teach after filing his application in
January 2018. As further support that the alleged action took place in 2018, Plaintiff states that he applied for a
teaching position in January of 2018 in his Complaint – Summary. (Dkt. #1-1, pg. 1.) (“A re-application to teach the
same and a different class were pursued the following year in 2018.” . . . “Upon Hoeller’s re-application to teach in
January 2018 . . .”).


                                        -5-
           Case 2:19-cv-00850-JPS Filed 07/26/19 Page 5 of 13 Document 8
        Even if this Court finds that Plaintiff met the first statutory prerequisite because his

charge was timely filed with the EEOC, which it was not, this Court should still dismiss

Plaintiff’s Complaint because he also did not meet his second statutory prerequisite that required

him to file this lawsuit within 90 days of receipt of his right to sue letter.

        B.      Plaintiff Did Not Timely File This Lawsuit

        Under the ADA, “a plaintiff must file [his] suit within 90 days from the date the EEOC

gives notice of the right to sue.” Houston, 185 F.3d at 838-39 (7th Cir. 1999)). When a plaintiff

fails to file suit within the 90 day window, dismissal is appropriate. See, e.g., Grayson v.

O’Neill, 308 F.3d 808, 817 (7th Cir. 2002); Bell v. Dep’t of Voc. Rehab., 2011 U.S. Dist. LEXIS

136270, *4 (E.D. Wis. Nov. 25, 2011) (the plaintiff failed to plead whether he filed his complaint

“within 90 days of the issuance of the [right to sue] letter. . . . [W]hen a Title VII plaintiff fails to

plead that he has complied with all the conditions precedent, his complaint should be

dismissed.”).

        The United States Supreme Court has explained that “in the long run, experience teaches

that strict adherence to the procedural requirements specified by the legislature is the best

guarantee of evenhanded administration of the law.” Baldwin Cty. Welcome Ctr. v. Brown, 466

U.S. 147, 152 (1984) (quoting Mohasco Corp. v. Silver, 447 U.S. 807, 826 (1980)). Under

limited circumstances actions may be equitably tolled. Zipes v. Trans World Airlines, Inc., 455

U.S. 385 (1982). “However, equitable tolling is reserved for situations in which the claimant has

made a good faith error . . . or has been prevented in some extraordinary way from filing his [or

her] complaint in time.” Williams v. Cty. Of Milwaukee Mental Health Complex, 2011 U.S. Dist.

LEXIS 29485, *4 (E. D. Wis. March 8, 2011) (citing Threadgill v. Moore U.S.A., Inc., 269 F.3d

848, 850 (7th Cir. 2001) (internal citations omitted)).




                                          -6-
             Case 2:19-cv-00850-JPS Filed 07/26/19 Page 6 of 13 Document 8
        Here, Plaintiff’s ADA claims must be dismissed because Plaintiff timely received his

right to sue letter, but waited 96 days to file suit and has asserted no reason to toll the 90-day

filing period.

        1.       Plaintiff Received Timely Notice

        The 90-day filing deadline begins when a plaintiff receives actual notice of their right to

sue letter, with limited exceptions. See Bobbit, 268 F.3d at 538 (citing Houston, 185 F.3d at 838-

39). Notably, in his Complaint, Plaintiff affirms that he received actual notice on March 3, 2019.

(Dkt. #1, pg. 5.) Therefore, no exceptions to the actual notice rule are applicable.

        2.       Plaintiff Has Not Asserted A Sufficient Reason To Equitably Toll His
                 Discrimination Claim.


        Equitable tolling cannot be applied to excuse Plaintiff’s failure to file a timely complaint.

Plaintiff asserts no good faith error or other extraordinary circumstance that exist in his case to

warrant equitable tolling. Williams, 2011 U.S. Dist. LEXIS 29485, *4 (citing Threadgill, 269

F.3d at 850 (internal citations omitted)); See also Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S.

147, 151 (1984) (“One who fails to act diligently cannot invoke equitable principles to excuse

that lack of diligence.”). Plaintiff provides no suitable explanation as to why he filed his

complaint after the 90-day period. Indeed, Plaintiff simply states that a grace period should exist

for the 90-day time limit. (Dkt. #1-1, pgs. 2-3.)

        In addition, Plaintiff will find no relief in the fact that he is pro se. The Seventh Circuit

has consistently upheld dismissal of untimely complaints filed by pro se litigants. See Portillo v.

Zebra Techs. Corp., 154 Fed. Appx. 505, 507 (7th Cir. 2005) (upholding dismissal of pro se filed

91 days after receipt of right to sue letter); see also Spearman v. U.S. Steel Corp., No. 11-cv-657,

2013 U.S. Dist. LEXIS 6200, at *7-9 (S.D. Ind. Jan. 16, 2013) (dismissal appropriate where pro




                                          -7-
             Case 2:19-cv-00850-JPS Filed 07/26/19 Page 7 of 13 Document 8
se plaintiff filed complaint 93 days after receipt of right to sue letter).       Thus, Plaintiff’s

Complaint must be dismissed because it is not timely; see also Downs v. Westphal, 78 F.3d 1252,

1257 (7th Cir. 1996) (Although civil litigants who represent themselves “pro se” benefit from

various procedural protections not otherwise afforded to the attorney-represented litigant . . . pro

se litigants are not entitled to a general dispensation from the rules of procedure or court-

imposed deadlines”) (citing Jones v. Phipps, 39 F.3d 158, 163 (7th Cir. 1994).

       3.      Plaintiff’s Complaint Should Be Dismissed With Prejudice, Because It Cannot
               Survive The Statute Of Limitations.

       Moreover, Plaintiff’s discrimination claim should be dismissed with prejudice as it is

clear that no possible claim could survive the statute of limitations. Dismissing Plaintiff’s claims

without prejudice would be futile, as any claim Plaintiff may have is now time-barred. It is well-

settled that “[a] court may refuse to allow a complaint to be amended if amendment would be

futile, such as where a proposed amended complaint could not survive a motion to dismiss.”

Kim v. Ritter, 493 Fed. App’x. 787, 790 (7th Cir. 2012); see Bach v. Centocor Ortho Biotech,

Inc., 519 Fed. App’x. 937 (7th Cir. 2013) (upholding district court’s dismissal of a complaint

with prejudice and finding that any amendment would be futile); Moore v. Indiana, 999 F.2d

1125, 1128 (7th Cir. 1993) (“the court should not allow the plaintiff to amend his complaint

when to do so would be futile”) (citing Villa v. City of Chicago, 924 F.2d 629, 632 (7th Cir.

1991)) (additional citations omitted).

       Accordingly, this Court should dismiss Plaintiff’s ADA claims with prejudice because

the Complaint was filed 96 days after the EEOC issued Plaintiff’s notice of right to sue letter and

thus, incurably time-barred.




                                         -8-
            Case 2:19-cv-00850-JPS Filed 07/26/19 Page 8 of 13 Document 8
II.    Plaintiff Did Not Exhaust His Administrative Remedies With Respect To His
       Failure To Accommodate Claim.

       Not only do plaintiffs have to act on their right to sue letters within 90-days of receipt,

they are also limited in the claims they may allege in court. “[C]laims brought in judicial

proceedings must be within the scope of the charge filed with the EEOC; an aggrieved employee

may not complain to the EEOC of only certain instances of discrimination, and then seek judicial

relief for different instances of discrimination.” Conner v. Ill. Dep’t of Natural Res., 413 F.3d

675, 680 (7th Cir. 2005) (internal quotations omitted); Rush v. McDonald’s Corp., 966 F.2d

1104, 1110 (7th Cir. 1992) (same). “[P]laintiffs may pursue only those claims that could

reasonably be expected to grow out of the administrative charges[.]” Reynolds v. Tangherlini,

737 F.3d 1093, 1099-1100 (7th Cir. 2013). As the Seventh Circuit Court of Appeals has

instructed, “[w]hen an EEOC charge alleges a particular theory of discrimination, allegations of

a different type of discrimination in a subsequent complaint are not reasonably related to them

unless the allegations in the complaint can be reasonably inferred from the facts alleged in the

charge.” Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 503 (7th Cir. 1994). This rule serves the

dual purpose of affording the EEOC the opportunity to carry out its investigatory and

conciliatory functions and providing the party accused of discrimination notice of the conduct at

issue in the charge. See Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994).

       To determine whether federal court allegations fall within the scope of an administrative

charge, courts in the Seventh Circuit “look to whether the [federal court] allegations are like or

reasonably related to” the charges presented to the EEOC. Ezell v. Potter, 400 F.3d 1041, 1046

(7th Cir. 2005). The Seventh Circuit has instructed that “[w]hen an EEOC charge alleges a

particular theory of discrimination, allegations of a different type of discrimination in a

subsequent complaint are not reasonably related to them unless the allegations in the complaint



                                       -9-
          Case 2:19-cv-00850-JPS Filed 07/26/19 Page 9 of 13 Document 8
can be reasonably inferred from the facts alleged in the charge.” Cheek, 31 F.3d at 503. A court

complaint and an EEOC charge “must, at a minimum, describe the same conduct and implicate

the same individuals.” Id. at 501 (emphasis in original) (citing Rush, 966 F.3d at 1110).

        In Plaintiff’s EEOC Charge he only alleges disability discrimination (discharge and

failure to hire) and retaliation claims. At no time does he allege a failure to accommodate claim:

                 I. On or about April 25, 2017, I was released from employment by

                 the Respondent. In January 2018, I applied to be re-hired with the

                 Respondent as an adjunct faculty member. On February 26, 2018,

                 the Respondent obtained a temporary order of injunction against

                 me.

                 II. I believe that the Respondent has discriminated against me on

                 the basis of my disability and retaliation for engaging in a

                 protected activity, in violation of the Americans with Disabilities

                 Act of 1990, including section 704(a), as amended.

(Dkt. #1-2, pg. 45.)

        Plaintiff’s current Complaint alleges discriminatory conduct including failure to

hire, termination of employment, retaliation, and failure to accommodate. (Dkt. #1, pg.

4.) Notably, in his Complaint – Summary Plaintiff concedes that he never requested an

accommodation.5

        As noted by the Seventh Circuit, “differences between the claims in [a federal

court] complaint and the allegations in the [EEOC] charge cannot be overlooked, even

under the liberal standard of pleading applied to allegations in an EEOC charge.” Cheek,


5
 “If Hoeller had known that he had performance problems under a criteria given by the General Counsel of Carroll
University Ms. Catherine Jogens, J.D., then Hoeller would have asked for an accommodation.” (Dkt. #1-1, pg. 1.)


                                        - 10 -
          Case 2:19-cv-00850-JPS Filed 07/26/19 Page 10 of 13 Document 8
31 F.3d at 502. Here, Defendant had no notice of any “failure to accommodate” claim

until Plaintiff asserted it in this lawsuit, which turns the administrative exhaustion

requirement on its head. The absence of any description of the failure to accommodate in

the EEOC Charge requires dismissal of Plaintiff’s new claim or any other claim(s) that he

did not present in his EEOC charge.

        Even if the court determines the failure to accommodate claim is reasonably

related to the claims alleged to the EEOC, it too is untimely as the failure to

accommodate claim could only relate to the period of time when Plaintiff was employed

by Respondent or when Plaintiff applied for a position with Respondent in January 2018.

III.    The Court Lacks Subject Matter Jurisdiction Over Plaintiff’s Remaining Claims
        Because They Relate To State Claims.

        To the extent Plaintiff pleads additional claims, the court must dismiss these claims

because it lacks subject matter jurisdiction over them.6 Fed. R. Civ. P. 12(b)(1).

                                               CONCLUSION

        For the foregoing reasons, Defendant respectfully requests that the Court grant this

Motion to Dismiss in its entirety and dismiss the untimely claims and, to the extent they exist,

any claims the court lacks subject matter jurisdiction over.




6
 See contents contained in “Plaintiff Hoeller’s Rights To Seal Documents Of State Harassment Petition” (Dkt. #1-1,
pg. 6); “Plaintiff’s Harassment Charge And Abuse Of Process” (Dkt. #1-1, pg. 4-5); and “Carroll University Failed
To Seek Other Ways To Obtain Its Means In State Court” (Dkt. #1-1, pg. 7-8).


                                        - 11 -
          Case 2:19-cv-00850-JPS Filed 07/26/19 Page 11 of 13 Document 8
Dated this ___ day of August, 2019.


                                      MICHAEL BEST & FRIEDRICH LLP

                                      By:     s/ Denise Greathouse
                                            Denise Greathouse, SBN 1055644
                                            100 East Wisconsin Avenue, Suite 3300
                                            Milwaukee, WI 53202
                                            Telephone: 414-271-6560
                                            Fax: 414-277-0656
                                            E-mail: dlgreathouse@michaelbest.com

                                      Attorneys for Defendant
                                      Carroll University




                               - 12 -
 Case 2:19-cv-00850-JPS Filed 07/26/19 Page 12 of 13 Document 8
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of July 2019, a copy of the foregoing

document was filed electronically with the Court’s CM/ECF system and was served on the

plaintiff as indicated below.

Timothy L. Hoeller                                   Via CM/ECF Service
8735 North 72nd Street                               Via First Class Mail
Unit 101                                             Via E-mail:
Milwaukee, WI 53233



                                          /s/ Kristin M. Burns
                                          Kristin M. Burns




                                       - 13 -
         Case 2:19-cv-00850-JPS Filed 07/26/19 Page 13 of 13 Document 8
